DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The Examiner acknowledges the amendment of claim 1, and the cancellation of claims 3 – 4, 10 – 20, & 26 – 33. Claims 1 – 2, 5 – 9, & 21 – 25 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires a four layer window (glass, coating, substrate, laminate) that is less than 6 mm thick. Claim 6 requires a substrate “about 6 mm” thick, which leaves basically no thickness left for the glass, laminate, or coating. Additionally, the amount of “about 6” includes values above 6, and therefore does not meet the limitation of claim 1 of “less than 6”, which claim 6 is dependent upon.

Claims 6 – 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to claim 6, the amount of “about 6” includes values above 6, and therefore does not meet the limitation of claim 1 of “less than 6”, which claim 6 is dependent upon. Therefore, claim 6 fails to further limit the subject matter of claim 1.
With regard to claim 7, this claim requires the substrate be less than 6 mm thick but as part of the window it already had to be less than 6 mm thick to meet the limitations of claim 1, which claim 7 is dependent upon. Therefore, claim 7 fails to limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 5 – 9, & 21 – 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mannheim et al. (WO 2003/068501), in view of Siebers et al. (US 2005/0250639 A1) and Hartig et al. (U.S. Patent No. 5,557,462).
With regard to claim 1, Mannheim et al. teach a glazing construction comprising a front (outer) annealed glass layer (Applicant’s “substrate”), a layer of multiple layers of polymer connecting the front and rear plies (Applicant’s “laminate layer”), and a thin chemically strengthened aluminosilicate glass rear (inner) layer (Applicant’s “the glass layer”) (pg. 14). The thin chemically strengthened aluminosilicate glass rear layer has a thickness of less than 0.7 mm and preferred 0.5 mm thickness (pg. 10). The glass layers may comprise soda-lime glass (pg. 14).  The thin chemically strengthen glass layer may be treated with a coating process (pg. 11) (Applicant’s “coating material disposed on glass layer”).
Mannheim et al. teach the front (annealed glass) layer (Applicant’s “substrate”) faces the impact (outer layer) consists of multi-plies of thick (2 – 25 mm) annealed glass (Applicant’s “substrate”) (pg. 12), the rear layer of chemically strengthened thin glass has a thickness of less than 0.7 mm and preferred 0.5 mm thickness) (pg. 10), which is less than 2.5 mm or less, and the coating material has a thickness of 0.13 mm to 12 mm (pg. 14).  As such, the overall thickness is in the range of 2.63 mm to 37.7 mm, which overlaps Applicant’s claimed range of 6 mm or less.

Siebers et al. teach a chemically tempered (strengthened) float glass (paragraph [0017]) for use in applications imposed to high demands on the strength and/or scratch resistance, such as safety glass for vehicles (paragraph [0093]), having a CTE between 3.5 and 5.0 x 10-6/K (which is equivalent to 35 to 50 x 10-7/°C) for high temperature gradient strength (paragraph [0074]), touches Applicant’s claimed range of less than 35 x 10-7/°C. The alkali oxide content is less than 4 wt.% (paragraph [0049]), which is within Applicant’s claimed range of 10% by weight or less, for high heat resistance and temperature gradient strength (paragraph [0049]). 
	Therefore, based on the teachings of Siebers et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to use a glass sheet of high temperature resistance and temperature gradient strength as the inner glass layer taught by Mannheim et al. by using a glass substrate and glass sheet having a CTE of 3.5 x 10-6/K to 5.0 x 10-6/K and an alkali oxide content of less than 4 wt. %, in order to have a specific aluminosilicate glass that provides high strength and scratch resistance. As set forth in MPEP 2144.05, a prima facie case of obviousness exists where claimed ranges or amounts do not overlap with the prior art but are merely close.
Mannheim et al. fail to teach the coating layer is one or more of a low-e type, an actively defrosting, and a transparent conductive oxide material.
Hartig et al. teaches a glass laminate comprising a multilayered low-e glass coating system (title, Col. 6, Lines 23 – 45, Col. 10, Lines 54 – 67) on the inside surface of at least one glass pane (Col. 12, Lines 29 – 32).  Low-e coated glass is desired for 

    PNG
    media_image1.png
    295
    478
    media_image1.png
    Greyscale

Therefore, based on the teachings of Hartig et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to coat at least one surface of the thin glass layer taught by Mannheim et al. with a low-e coating in order to improve the properties of solar management, durability, and low reflectivity.

With regard to claim 2, Seibers et al. teach the sodium oxide content is less than 1.5 wt.% (paragraph [0081]) for high heat resistance and temperature gradient strength (paragraph [0049]).
With regard to claim 5, as discussed above for claim 1, Mannheim et al. teach a glazing construction comprising a front (outer) annealed glass layer (Applicant’s “substrate”).
With regard to claims 6 – 7, Mannheim et al. teach the front (annealed glass) layer (Applicant’s “substrate”) faces the impact (outer layer) and has the purpose to break or deviate the bullet and to have a first stopping power and consist of multi-plies of thick (2 – 25 mm) annealed glass (Applicant’s “substrate”) (pg. 12).
claim 8, Mannheim et al. do not require the presence of a barrier layer coated on the soda lime glass front layer (substrate). 
With regard to claim 9, Mannheim et al. teach the multiple layers of polymer disposed between the front and rear glass layers can be composed of polyvinyl butyral, polyurethane, thermoplastic polyurethane, and polycarbonate (pgs. 14 – 15).  
With regard to claims 21 – 22, Mannheim et al. teach the rearmost part (annealed glass layer) (Applicant’s “the glass layer”) faces the environment to be protected (inner layer) and serves the purpose of absorbing the residual impact energy without splinter projection (pg. 12).  The rear layer is chemically strengthened thin glass (less than 0.7 mm and preferred 0.5 mm thickness) for the construction to have mechanical durability and chemical stability of the glass (pg. 10). 
With regard to claim 23, Siebers et al. teach the alkali oxide content is less than 4 wt.% (paragraph [0049]), which is within Applicant’s claimed range of 8% by weight or less.
With regard to claim 24, Siebers et al. teach the alkali oxide content is less than 4 wt.% (paragraph [0049]), which is within Applicant’s claimed range of 5% by weight or less. 
With regard to claim 25, in the same manner as Applicant’s laminate comprising a low CTE glass layer, the clarity of the low CTE glass layer taught by Siebers would be improved compared to soda lime glass.  Therefore, the clarity of the laminate comprising the low CTE glass layer taught by Siebers would be improved compared to a laminate comprising only soda lime glass.

Terminal Disclaimer
The terminal disclaimer filed on October 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,387,648 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant argues, “Due to its application the glazings of Mannheim are thick constructions, e.g. thicknesses of greater than 20 mm  (e.g. 20 – 73 mm or 2 – 7.3 cm). (See e.g., Mannheim at Examples). This is compared to the presently claimed thinner automotive windows having ‘an overall thickness of 6 mm or less.’ Mannheim is silent regarding such thinner windows” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The teachings of a reference are not limited to the examples. As discussed above, the broader disclosure teaches an overall thickness which overlaps with Applicant’s claimed thickness range.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 



Applicant argues, “Siebers discusses lithium-aluminosilicate flat gloat glass with a high thermal stability. (Siebers at Abstract). The primary focus of Siebers is a glass with improved properties for fire resistance that is useful in thermal application…Siebers is not related to automotive windows or laminate structures. It also fails to disclose or suggest the claimed ‘[CTE] less than 35 x 10-7/°C.’ In fact, Siebers teaches away from a CTE below 3.5.10-6/K. (Siebers at [0074])” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, contrary to Applicant’s assertion regarding the teachings of Siebers et al., Siebers et al. teach the glass sheets of their invention are used as glass panes for windows (paragraphs [0002], [0007] – [0009]), such as windscreens (windshields) for automobiles (paragraph [0022]).
Second, with regard to Applicant’s claimed range of a CTE below 35 x 10-7/°C, as set forth in MPEP 2144.05, a prima facie case of obviousness exists where claimed ranges or amounts do not overlap with the prior art but are merely close. The difference between Applicant’s claimed range and the CTE range taught by Siebers is infinitesimally small and there is no evidence that there is a meaningful difference achieved when the CTE is <3.5 x 10-6/K vs. 3.5 x 10-6/K.

Applicant argues, “Additionally, Siebers is silent regarding an automotive window with ‘an overall thickness of 6 mm or less’ and the Office Action does not rely on it for such a teaching” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Applicant argues, “…Applicant determined that…thinner glass laminates having desirable features (e.g. less sodium diffusion, more mechanical strength and/or more clarity) could be obtained by laminating thin, low CTE, low alkali glass coated with a functional material to thick soda lime glass. Applicant determined specific benefits associated with the combination of an automotive window with ‘an overall thickness of 6 mm or less’ and a glass layer having a ‘[CTE] less than 35 x 10-7/°C.’ Siebers is completely silent regarding such a combination and its benefits” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as previously discussed, the advantage of using a glass sheet having a CTE of 3.5 x 10-6/K to 5.0 x 10-6/K as taught by Siebers included high strength and scratch resistance. High strength is the same property as mechanical strength. 
Second, Applicant appears to be asserting a relationship between the CTE of the glass and the total thickness without evidence. Applicant’s specification does not teach or suggest any relationship between the CTE and the thickness of the glass laminate. Additionally, Applicant has provided no evidentiary evidence to support their assertion that there is any correlation between the measured CTE of the glass and the thickness.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues, “Hartig does not remedy the deficiencies of Mannheim and Siebers. Hartig is not related to automotive windows or laminated structures” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. With regard to Applicant’s asserted deficiencies, Applicant is directed to the discussion above. Additionally, Hartig et al. teach a glass laminate, which is related to Applicant’s claimed invention and the teachings of the other prior art reference.

Applicant argues, “To expedite prosecution and without conceding the accuracy of the rejection, Applicant submits a terminal disclaimer over U.S. Patent No. 9,387,648 B1. Applicant submits this renders the rejection moot” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: In light of the approved terminal disclaimer filed by Applicant, the double patenting rejection of claims 1 – 2, 5 – 9, & 23 – 24 over U.S. Patent No. 9,387,648 B2 is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781